Citation Nr: 0320060	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for heart disease as 
secondary to the service-connected disability of laceration 
of the dorsum of the third proximal interphalangeal joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the RO in 
Detroit, Michigan, which denied service connection for 
gastroesophageal reflux disease and heart disease as 
secondary to the service-connected disability of laceration 
of the dorsum of the third proximal interphalangeal joint.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

While this file was in the possession of the Board, 
additional development was undertaken, which included 
obtaining additional medical records.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Court held, in essence, that 
evidence obtained by the Board could not be considered by the 
Board without first remanding the case to the AOJ (agency of 
original jurisdiction) for initial consideration.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains 
a further duty to assist the veteran on 
his claim for entitlement to service 
connection for gastroesophageal reflux 
disease and heart disease as secondary 
to the service-connected disability of 
laceration of the dorsum of the third 
proximal interphalangeal joint.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.  

2.  Thereafter, the RO should 
readjudicate this claim, keeping in 
mind the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  
If the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



